Me. Justice Wole
delivered the opinion of the court.
In the District of Court of Gfuayama, Modesto Jiménez and Victoriano Bivera were charged with perjury. The essence of the charge was that in the case of The People of Porto Rico v. José Rodríguez for rape the said defendant had sworn falsely to the effect that at the time of the alleged commission of the said rape the said Bodriguez was present, from 9 at night to 4 in the morning, at a ball, which took place in the house of the defendant, Victoriano Bivera. The accusation is in conformity with section 117 of the Penal Code, as well as with section 89 of the Code of Criminal Procedure. The accused were tried before a jury and found guilty, and the court set-tenced each of them to two years and a half in the penitentiary at hard labor and to the payment of costs. On appeal to this court by the defendant, Modesto Jiménez, no bill of exceptions or statement of the case lias been presented and no one has appeared for the appellant.
An examination of the record fails to disclose any error prejudicial to the rights of the appellant, and the judgment appealed from must be affirmed, with costs.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras and MacLeary concurred.